UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-173680 ZIPPY BAGS, INC. (Exact name of registrant as specified in its charter) Nevada 27-3369810 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1844 South 3850 West #B, Salt Lake City, Utah 84104 (Address of principal executive offices) (888) 890-5692 (Registrant’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 91,250,000 (post-split) shares of $0.001 par value common stock outstanding as of August 7, 2012. Table of Contents ZIPPY BAGS, INC. FORM 10-Q Quarterly Period Ended December 31, 2011 TABLE OF CONTENTS Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Balance Sheets as of June 30, 2012 (unaudited) and March 31, 2012 4 Condensed Statements of Operations for Three Months ended June 30, 2012 and 2011, and the period from August 26, 2010 (inception) to June 30, 2011 (unaudited) 5 Statement of Stockholders’ Equity (Deficit) from August 26, 2010 (inception) to June 30, 2012 (unaudited) 6 Condensed Statements of Cash Flows for the Three Months ended June 30, 2012 and 2011, and the period from August 26, 2010 (inception) to June 30, 2012 (unaudited) 7 Notes to the Condensed Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 Table of Contents EXPLANATORY NOTE Unless otherwise noted, references in this registration statement to "Zippy Bags, Inc." the "Company," "we," "our" or "us" means Zippy Bags, Inc. FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements”.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements as a result of being a penny stock issuer.You should, however, consult further disclosures we make in future filings of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC that can be inspected and copied at the public reference facility maintained by the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405. Information regarding the public reference facilities may be obtained from the SEC by telephoning 1-800-SEC-0330. The Company’s filings are also available through the SEC’s Electronic Data Gathering Analysis and Retrieval System which is publicly available through the SEC’s website (www.sec.gov). Copies of such materials may also be obtained by mail from the public reference section of the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405 at prescribed rates. 3 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ZIPPY BAGS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (UNAUDITED) June, 30 March 31, ASSETS Current assets Cash $ $ Inventory Total Current Assets Long-term assets Deposit on Equipment Total Assets LIABILITIES AND (DEFICIENCY IN) STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Sales tax payable Income tax payable Accrued expense - Accrued Interest, related party Note payable, related party Total current liabilities Stockholders' equity (deficit) Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of June 30, 2012 and March 31, 2012, respectively - - Common stock, $0.001 par value, 240,000,000 shares authorized, 91,250,000 shares issued and outstanding as of June 30, 2012 and March 31, 2012, respectively Additional paid in capital ) ) Retained earnings (deficit) accumulated during the development stage ) ) Total (deficiency in) stockholders' equity Total liabilities and (deficiency in) stockholders' equity $ $ See accompanying notes to these financial statements. 4 Table of Contents ZIPPY BAGS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the For the August 26, Three Months Ended Three Months Ended (inception) to June 30, June 30, June 30, Revenue - $ - $ Cost of revenue - - Gross profit - - Operating expenses: General and administrative Professional Fees - Total operating expenses Net Operating Income (Loss) Other income (expense): Impairment loss on equipment - - ) Interest income - - Interest expense ) ) ) Total other income (expense) Income (Loss) before provision for income taxes ) ) ) Provision for income taxes - - Net income (loss) $ ) $ ) $ ) Net income (loss) per share - basic $ ) $ ) Net income (loss) per share - diluted $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to these financial statements. 5 Table of Contents ZIPPY BAGS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) (Deficit) Accumulated Additional During Total Preferred Stock Common Stock Paid-In Development Stockholders' Shares Amount Shares Amount Capital Stage Equity Common stock issued to founder at $0.001 per share - $
